Citation Nr: 1131371	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss.  

2.  Entitlement to service connection for claimed chondrocalcinosis of the right knee.  

3.  Entitlement to service connection for claimed chondrocalcinosis of the left knee.  

4.  Entitlement to service connection for spinal stenosis L4-5 with nerve root compression L4-5 and L5-S1.  







REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the RO.

Despite the grant of an increased initial evaluation for the service-connected bilateral hearing loss, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In May 2009, the Veteran and his wife testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board remanded the case to the RO in July 2009 for further development.

The Veteran recently submitted additional medical evidence to the Board with a waiver of initial RO jurisdiction.  The Board accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

The issue of whether and new and material evidence has been received to reopen a claim of service connection for shell fragment wounds of the right arm, back, face and shoulder has been raised by the record during the May 2009 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran claims that the January 14, 2010 VA examination which evaluated his hearing loss was inaccurate because the examiner required the Veteran to respond even when he was unable to hear the words the examiner was saying.  

The January 14, 2010 audiologist also noted that the reliability of the results of the examination was fair due to test inconsistencies.  She recommended that testing be repeated before a rating was performed.  

Since that time, a January 29, 2010 VA examination report has been included in the record.  The examiner mistakenly provided an opinion as to whether the Veteran's hearing loss was due to his military service and did not appear to have examined the Veteran.

Therefore, given the inconsistencies in the results of the January 14, 2010 examination, the Board finds that this examination does not substantially comply with the Board July 2009 Remand and a new examination must be conducted.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2010, the Veteran was also afforded a VA examination for the claimed knee and back conditions.  The examiner stated that, without documentation of the 1964 back injury in service or the claimed 165 parachute jumps, she would be resorting to mere speculation to provide a favorable opinion.  

The examiner is reminded that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  

Therefore, the Board finds that an addendum opinion should be obtained for the claimed back and knee conditions with consideration shown to the Veteran's statements regarding his knee and back injuries and parachute jumps in service.  38 C.F.R. § 19.9(a) (2010) (noting that remand is required "[i]f further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision").  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

Prior to affording the Veteran an additional examination or obtaining an opinion, the RO should contact the Veteran and associate with the Veteran's claims file any outstanding medical or other records relevant to the Veteran's claim that may be identified by the Veteran and that have not already been associated with the Veteran's claims file.

In this respect, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, identification of the specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA.

Hence, in addition to the actions requested above, the RO should undertake any other development and provide any further notification deemed warranted by VCAA prior to readjudicating the remanded claim.

Accordingly, the case is REMANDED for the following action:


1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, not already associated with the claims file, who have treated him for his hearing loss and the claimed knee and back conditions.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  The RO should specifically obtain all VA records from January 2007 to February 2007 pertaining to his back surgery at the Miami VA Medical Center and associate those records with the claims file.

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO should arrange for another VA audiological examination to ascertain the current severity of his service-connected bilateral hearing loss.  All necessary studies or tests are to be accomplished.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

In addition to reporting audiometry findings and Maryland CNC word recognition scores, the report of examination should include a complete depiction of the current state of the Veteran's disability, including fully describing any functional effects caused by his hearing disability.

3.  The RO should arrange for the Veteran's claims folder to be reviewed by the VA examiner who prepared the January 6, 2010 VA examination report (or a suitable substitute if that examiner is unavailable), for the purpose of preparing an addendum as to whether any currently diagnosed bilateral knee and back conditions at least as likely as not were caused or aggravated by an injury as described by the Veteran or another event of  his period of active service.   

The claims folder and a copy of this entire remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  Specifically, the examiner should consider the Veteran's statements regarding his inservice 1964 back injury and 165 parachute jumps.

The examiner should also comment on the recently submitted article received in October 2010 from the Veteran regarding repeated prior trauma of the back.

The rationale for any opinions should also be provided and set forth in writing.  

4.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall, 11 Vet. App. at 268 (1998).

5.  After completing the requested action and any other development deemed necessary, the RO should readjudicate the issues on appeal, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



